DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0273309 Schaefer.
Regarding claim 1, Schaefer teaches a composite material (paragraph 0001) comprising,
a skin material 3 comprising fibers (paragraph 0045) and an uncompressed flexible polyurethane foam sheet 2 (paragraph 0044) laminated at a front surface thereof on one surface 
wherein the fibers of the skin material are only on the front surface of the flexible polyurethane foam sheet (paragraph 0045 and figure 1), 
wherein the fibers comprise an exposed face of the composite material (figure 1, side surface where the cut blanks of paragraph 0001 would have the fiber layer exposed on the sides), and
wherein the flexible polyurethane foam sheet has a thickness of 1-5 mm (paragraph 0014) and the flexible polyurethane foam sheet has been selected for characteristics (paragraph 0085). 
Schaefer does not teach the compression percentage of the flexible polyurethane foam. However, since the instant specification is silent to unexpected results, the specific compression percentage of the foam is not considered to confer patentability to the claims. As the physical characteristics are variables that can be modified, among others, by adjusting the parameters of the method, including the composition (paragraph 0085), the precise compression within the claimed temperature range would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed compression percentage cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the composition and compression percentage of the foam to obtain the desired physical characteristics and compression response (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP 2144.05 Section II. 

Schaefer does not teach the claimed measurement method. However, the method of measuring the claimed compression is not considered to structurally limit the claim. Note that Applicant has not provided evidence that the claimed method of measuring compression results in a structural difference between Applicant’s composite material and the taught material; see MPEP 2113. As such, Schaefer is considered to render obvious the claimed compression regardless of the measuring technique. Please note that this applies to all measurement methods in the claims, but will not be repeated below.
Regarding claim 2, Schaefer teaches that a compression set of the flexible polyurethane foam sheet is 0% (paragraph 0071, where the material returns to its original form after compression). 
Regarding claim 3, Schaefer teaches that a repetition compression set of the flexible polyurethane foam sheet is 0% (paragraph 0071). 
Regarding claim 4, Schaefer teaches that a density of the flexible polyurethane foam sheet is 15-110 kg/m3 (paragraph 0045). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 15-110 kg/m3 reads on the claimed range of 16-60 kg/m3.
Regarding claim 5, Schaefer teaches that a rebound resilience of the flexible polyurethane foam sheet is 100% (paragraph 0071).
. 

Response to Arguments
Applicant's arguments filed December 9, 2021, have been fully considered but they are not persuasive. Applicant argues that Schaefer’s fabric 3 cannot comprise an exposed face. However, the side surfaces of fabric 3 are exposed. This is particularly the case of cut blanks as discussed in paragraph 0001 of Schaefer. When the product is formed into cut blanks, the fabric layer 3 will be exposed on the side surfaces of the composite material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781